If this case involved the granting of a new, initial application for a certificate of public convenience and necessity for the operation of a motor vehicle line for passenger service from Jacksonville to Miami, I would, in view of the existing service by both rail and bus, have serious doubts of the validity of an order of the Railroad Commission granting such an application. I still hold to the views expressed in the cases of Seaboard Air Line Ry. Co. v. Wells,130 So. 587, and 131 So. 777. But when we cast aside mere forms and look at the essential substance of this particular matter, it merely involves the right of the Railroad Commission to permit an existing certificate holder, who was operating over this route April 19, 1929, and to whom a certificate had been granted under the statute, to improve its service by changing the type of motor vehicle used to a better type, larger, safer, more commodious and more convenient, and one which *Page 1048 
the evidence indicates that its increased business really required.
STRUM, C.J., AND WHITFIELD AND BUFORD, J.J., concur.